— Appeal unanimously dismissed without costs. Memorandum: In 1981, the State appropriated 36.129 acres of land belonging to claimants for purposes of highway construction. A hearing was held in the Court of Claims, at which claimants and the State submitted evidence of damages as a result of the appropriation. After hearing the evidence, the court made preliminary findings of fact, which rejected the claims of both claimants concerning the highest and best use of the property, as well as the comparable sales used by the State appraiser, and concluded that the evidence was insufficient to make an award of damages. The court ordered the parties to submit additional appraisals consistent with the court’s findings of fact.
Claimants’ appeal from the court’s decision and order must be dismissed. On this appeal, claimants are attempting the challenge certain of the court’s findings, but it is well settled that an appeal does not lie from a court’s findings of fact or *1105conclusions of law (see, 10 Carmody-Wait 2d, NY Prac § 70:12, at 281-282; Benedetto v O’Grady, 10 AD2d 628; Irvlor Realty Corp. v 62-114 Imlay St. Corp., 7 AD2d 645, lv denied 6 NY2d 707). Further, the court’s order to the parties to submit further appraisals is nothing more than a trial order, from which no appeal may be taken (see, 10 Carmody-Wait 2d, NY Prac § 70:37; Siegel, Supp Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, 1987 Pocket Part, CPLR 5701, at 189). All of the issues raised by claimants herein are properly addressed in an appeal from the final judgment (CPLR 5701 [a] [1]). (Appeal from order of Court of Claims, Lowery, J.— appropriation.) Present — Doerr, J. P., Boomer, Green, Lawton and Davis, JJ.